 

H-CYTE, INC.

 

AMENDED AND RESTATED VOTING AGREEMENT

 

as of November 15, 2019

 

   

 

 

AMENDED AND RESTATED VOTING AGREEMENT

 

This Amended and Restated Voting Agreement (this “Agreement”) is entered into as
of November 15, 2019 by and among (i) H-Cyte, Inc., a Nevada corporation (the
“Company”), (ii) each holder of the Company’s Series B Preferred Stock (“Series
B Preferred Stock”) listed on Schedule I (the “Series B Investors”), (iii) each
holder of the Company’s Series D Preferred Stock (“Series D Preferred Stock”)
listed on Schedule II (the “Series D Investors” and, together with the Series
Series B Investors, and any subsequent investors, or transferees, who become
parties hereto as “Investors” pursuant to Sections 6.1(a) or 6.2 below, the
“Investors”) and (vi) those certain stockholders of the Company listed on
Schedule III (together with any subsequent stockholders, or any transferees, who
become parties hereto as “Key Holders” pursuant to Sections 6.1(b) or 6.2 below,
the “Key Holders,” and together collectively with the Investors, the
“Stockholders”).

 

BACKGROUND

 

The Company’s Amended and Restated Bylaws (the “Bylaws”) provide for the
nomination by the Company’s stockholders of candidates for election to the board
of directors of the Company (the “Board”).

 

The Company, the Series B Investors and the Key Holders are parties to that
certain Voting Agreement dated as of January 8, 2019 (the “Prior Agreement”),
which was entered into in connection with the Asset Purchase Agreement dated
October 15, 2018.

 

On or about the date hereof, the Series D Investors are acquiring shares of the
Series D Preferred Stock pursuant to the terms and conditions of the Series D
Preferred Stock Purchase Agreement, dated the same date as this Agreement, by
and among the Company and the Series D Investors (the “Series D Purchase
Agreement”).

 

In connection with those investments, and as an inducement thereto, the parties
desire to provide the Series D Investors with the right, among other rights, to
nominate and designate the election of certain members of the Board in
accordance with the terms of this Agreement.

 

This Agreement amends and restates the Prior Agreement in its entirety.

 

OPERATIVE TERMS

 

The parties agree as follows:

 

1. Voting Provisions Regarding Board of Directors.

 

1.1 Size of the Board. Each Stockholder agrees to vote, or cause to be voted,
all Shares (as defined below) owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that the size of the Board shall be set
and remain at no more than three (3) directors. Notwithstanding the foregoing,
the number of directors may be increased with the written consent of holders of
at least a majority of the then outstanding shares of Series D Preferred Stock,
including shares of Common Stock issued or issuable upon conversion of any
Series D Preferred Stock (the “Series D Majority”). For purposes of this
Agreement, the term “Shares” shall mean and include any securities of the
Company the holders of which are entitled to vote for members of the Board,
including without limitation, all shares of Common Stock, Series D Preferred
Stock, and Series B Preferred Stock, by whatever name called, now owned or
subsequently acquired by a Stockholder, however acquired, whether through stock
splits, stock dividends, reclassifications, recapitalizations, similar events or
otherwise.

 

 1 

 

 

1.2 Board Composition.

 

(a) Each Stockholder agrees to vote, or cause to be voted, all of the Shares
entitled to vote owned by such Stockholder, or over which Stockholder has voting
control, from time to time and at all times, from time to time and at all times,
in whatever manner as shall be necessary to ensure that at each annual or
special meeting of stockholders that each of Michael Yurkowsky, Raymond
Monteleone and William Horne shall be elected to the Board. Upon the resignation
or removal of Michael Yurkowsky, Raymond Monteleone, or any successor of either,
from the Board, William Horne shall have the right to designate the individual
to replace Michael Yurkowsky, Raymond Monteleone, or either’s successor,
respectively, as a replacement director, and if the successor named by William
Horne has similar experience and qualifications and is reasonably acceptable to
the Series D Majority, then each Stockholder agrees to vote, or cause to be
voted, all of the Shares entitled to vote owned by such Stockholder, or over
which Stockholder has voting control, from time to time and at all times, in
whatever manner as shall be necessary to ensure that at each annual or special
meeting of stockholders such successor shall be elected to the Board.

 

(b) Following receipt by the Company of written notice from a Series D Majority
that they have affirmatively elected to exercise their rights under this Section
1.2 to designate directors to serve on the Board (an “Election Notice”), which
such Election Notice shall be promptly forwarded by the Company to each
Stockholder upon receipt thereof, each Stockholder agrees to vote, or cause to
be voted, all Shares owned by such Stockholder, or over which such Stockholder
has voting control, from time to time and at all times, in whatever manner as
shall be necessary to (i) increase the size of the Board to up to five (5)
directors and (ii) ensure that at each annual or special meeting of stockholders
at which an election of directors is held or pursuant to any written consent of
the stockholders, up to two (2) individual persons designated by the Series D
Majority shall be elected to the Board.

 

1.3 Failure to Designate a Board Member. In the absence of any designation from
the Persons or groups with the right to designate a director as specified above,
the director previously designated by them and then serving shall be reelected
if still eligible to serve as provided herein. For purposes of this Agreement,
“Person” shall mean an individual, firm, corporation, partnership, association,
limited liability company, trust or any other entity.

 

1.4 Removal of Board Members. Each Stockholder also agrees to vote, or cause to
be voted, all Shares owned by such Stockholder, or over which such Stockholder
has voting control, from time to time and at all times, in whatever manner as
shall be necessary to ensure that:

 

(a) no director elected pursuant to Section 1.2 of this Agreement may be removed
from office unless (i) such removal is directed or approved by the affirmative
vote of the Persons entitled under Section 1.2 to designate that director or
(ii) the Person(s) originally entitled to designate or approve such director or
occupy such Board seat pursuant to Section 1.2 is no longer so entitled to
designate or approve such director or occupy such Board seat;

 

 2 

 

 

(b) any vacancies created by the resignation, removal or death of a director
elected pursuant to Section 1.2 shall be filled pursuant to the provisions of
this Section 1.4; and

 

(c) upon the request of any party entitled to designate a director as provided
in Section 1.2 to remove such director, such director shall be removed.

 

All Stockholders agree to execute any written consents required to perform the
obligations of this Agreement, and the Company agrees at the request of any
party entitled to designate directors to call a special meeting of stockholders
for the purpose of electing directors.

 

1.5 No Liability for Election of Recommended Directors. No Stockholder, nor any
Affiliate of any Stockholder, shall have any liability as a result of
designating a person for election as a director for any act or omission by such
designated person in his or her capacity as a director of the Company, nor shall
any Stockholder have any liability as a result of voting for any such designee
in accordance with the provisions of this Agreement. For purposes of this
Agreement, a Person shall be deemed an “Affiliate” of another Person who,
directly or indirectly, controls, is controlled by or is under common control
with such Person, including, without limitation, any general partner, managing
member, officer or director of such Person or any venture capital fund now or
hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person

 

1.6 Reimbursement of Expenses. The Company shall reimburse each director
appointed to the Board for all reasonable out-of-pocket expenses actually
incurred by such director directly in conjunction with the business and affairs
of the Company.

 

2. Vote to Increase Authorized Common Stock. Each Stockholder agrees to vote or
cause to be voted all Shares owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to increase the number of authorized shares of
Common Stock from time to time to ensure that there will be sufficient shares of
Common Stock available for conversion of all of the shares of Preferred Stock
outstanding at any given time. For purposes of this Agreement, “Preferred Stock”
refers to any Series D Preferred Stock and Series B Preferred Stock.

 

3. Vote to Amend and Restate Company Charter. Following receipt by the Company
of written notice from a Series D Majority that they have affirmatively elected
to have the Company’s current amended and restated articles of incorporation, as
in effect as of the date hereof, together with its existing certificates of
designation of classes of Preferred Stock, amended and restated in their
entirety into a second amended and restated articles of incorporation of the
Company (such amended and restated document, the “Restated Charter”), each
Stockholder agrees to vote or cause to be voted all Shares owned by such
Stockholder, or over which such Stockholder has voting control, from time to
time and at all times, in whatever manner as shall be necessary to authorize,
adopt and approve the Restated Charter.

 

 3 

 

 

4. Remedies.

 

4.1 Covenants of the Company. The Company agrees to use its best efforts, within
the requirements of applicable law, to ensure that the rights granted under this
Agreement are effective and that the parties enjoy the benefits of this
Agreement. Such actions include, without limitation, the use of the Company’s
best efforts to cause the nomination and election of the directors as provided
in this Agreement.

 

4.2 Irrevocable Proxy. Each party to this Agreement hereby constitutes and
appoints the President and Treasurer of the Company, and each of them, with full
power of substitution, as the proxies of the party with respect to the matters
set forth herein, including without limitation, election of persons as members
of the Board in accordance with Section 1 hereto and votes to increase
authorized shares pursuant to Section 2 hereof and hereby authorizes each of
them to represent and to vote, if and only if the party (a) fails to vote or (b)
attempts to vote (whether by proxy, in person or by written consent), in a
manner which is inconsistent with the terms of this Agreement, all of such
party’s Shares in favor of the election of persons as members of the Board
determined pursuant to and in accordance with the terms and provisions of this
Agreement, the increase of authorized shares pursuant to and in accordance with
the terms and provisions of Sections 1 and 2, respectively, of this Agreement.
The proxy granted pursuant to the immediately preceding sentence is given in
consideration of the agreements and covenants of the Company and the parties in
connection with the transactions contemplated by this Agreement and, as such, is
coupled with an interest and shall be irrevocable unless and until this
Agreement terminates or expires pursuant to Section 5 hereof. Each party hereto
hereby revokes any and all previous proxies with respect to the Shares and shall
not hereafter, unless and until this Agreement terminates or expires pursuant to
Section 5 hereof, purport to grant any other proxy or power of attorney with
respect to any of the Shares, deposit any of the Shares into a voting trust or
enter into any agreement (other than this Agreement), arrangement or
understanding with any person, directly or indirectly, to vote, grant any proxy
or give instructions with respect to the voting of any of the Shares, in each
case, with respect to any of the matters set forth herein.

 

4.3 Specific Enforcement. Each party acknowledges and agrees that each party
hereto will be irreparably damaged in the event any of the provisions of this
Agreement are not performed by the parties in accordance with their specific
terms or are otherwise breached. Accordingly, it is agreed that each of the
Company and the Stockholders shall be entitled to an injunction to prevent
breaches of this Agreement, and to specific enforcement of this Agreement and
its terms and provisions in any action instituted in any court of the United
States or any state having subject matter jurisdiction.

 

4.4 Remedies Cumulative. All remedies, either under this Agreement or by law or
otherwise afforded to any party, shall be cumulative and not alternative.

 

 4 

 

 

5. Term. This Agreement shall be effective as of the date hereof and shall
continue in effect until and shall terminate upon the earliest to occur of (a)
the consummation of a Deemed Liquidation Event (as defined in the Series D
Certificate of Designation) and distribution of proceeds to or escrow for the
benefit of the Stockholders in accordance with the Series D Certificate of
Designation, (b) termination of this Agreement in accordance with Section 6.8
below, or (c) upon the Company’s Common Stock being listed on one of NASDAQ
Global Select Market, NASDAQ Global Market, NASDAQ Capital Market or the New
York Stock Exchange as a result of a public offering generating minimum net
proceeds to the Company of at least $25,000,000 (after the payment of, or
provision for the payment of, all costs and expenses associated with such
listing transaction, including underwriting costs and expenses and legal fees).
For purposes of this Agreement, “Series D Certificate of Designation” means that
certain Certificate of Designation of Preferences, Rights and Limitations of
Series D Preferred Stock of H-Cyte, Inc., as adopted by the Company on or about
the date hereof, as it may be further amended and/or restated, provided that
upon such time following the date hereof that the Company adopts the Restated
Charter, all references herein to Series D Certificate of Designation shall be
deemed to refer to the Restated Charter, as it may be further amended and/or
restated.

 

6. Miscellaneous.

 

6.1 Additional Parties.

 

(a) Notwithstanding anything to the contrary contained herein, if the Company
issues additional shares of Series D Preferred Stock or Series B Preferred Stock
after the date hereof, as a condition to the issuance of such shares the Company
shall require that any purchaser of such Preferred Stock become a party to this
Agreement by executing and delivering (i) the Adoption Agreement attached to
this Agreement as Exhibit A, or (ii) a counterpart signature page hereto
agreeing to be bound by and subject to the terms of this Agreement as an
Investor and Stockholder hereunder. In either event, each such Person shall
thereafter be deemed an Investor and Stockholder for all purposes under this
Agreement.

 

(b) In the event that after the date of this Agreement, the Company enters into
an agreement with any Person to issue shares of capital stock of the Company to
such Person (other than to a purchaser of Preferred Stock described in Section
5.1(a) above), following which such Person shall hold Shares constituting five
percent (5%) or more of the Company’s then outstanding capital stock (treating
for this purpose all shares of Common Stock issuable upon exercise of or
conversion of outstanding options, warrants or convertible securities, as if
exercised and/or converted or exchanged), then, the Company shall cause such
Person, as a condition precedent to entering into such agreement, to become a
party to this Agreement by executing an Adoption Agreement in the form attached
hereto as Exhibit A, agreeing to be bound by and subject to the terms of this
Agreement as a Stockholder and thereafter such person shall be deemed a
Stockholder for all purposes under this Agreement.

 

6.2 Transfers. Each transferee or assignee of any Shares subject to this
Agreement shall continue to be subject to the terms hereof, and, as a condition
precedent to the Company’s recognizing such transfer, each transferee or
assignee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement substantially in the
form attached hereto as Exhibit A. Upon the execution and delivery of an
Adoption Agreement by any transferee, such transferee shall be deemed to be a
party hereto as if such transferee were the transferor and such transferee’s
signature appeared on the signature pages of this Agreement and shall be deemed
to be an Investor and Stockholder, or Key Holder and Stockholder, as applicable.
The Company shall not permit the transfer of the Shares subject to this
Agreement on its books or issue a new certificate representing any such Shares
unless and until such transferee shall have complied with the terms of this
Section 6.2. Each certificate representing the Shares subject to this Agreement
if issued on or after the date of this Agreement shall be endorsed by the
Company with the legend set forth in Section 6.12.

 

 5 

 

 

6.3 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

6.4 Governing Law. This Agreement and any controversy arising out of or relating
to this Agreement shall be governed by and construed in accordance with the laws
of the State of Nevada, without regard to its principles of conflicts of laws.

 

6.5 Counterparts; Electronic Signatures. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

6.6 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

6.7 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (a) upon
personal delivery to the party to be notified, (b) when sent by facsimile if
sent during normal business hours of the recipient, and if not, then on the
recipient’s next business day, (c) seven (7) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) business day after deposit (with full payment) with a nationally
recognized overnight courier prior to such courier’s deadline for next business
day delivery, specifying next business day delivery, with written verification
of receipt. All communications shall be sent to the Company at its address set
forth below, to the Investors at their respective addresses set forth on
Schedule I or Schedule II, and to the Key Holders at their respective addresses
set forth on Schedule III.

 



If to the Company: H-Cyte, Inc.   201 E. Kennedy Blvd, Suite 700   Tampa,
Florida 33602   Attention: William E. Horne, CEO   Facsimile: (844) 633-6839    
with a copy to (which shall not constitute notice):       Hallett & Perrin  
1445 Ross Avenue, Suite 2400   Dallas, Texas 75202   Attention: Scot W. O’Brien,
Esq.   Facsimile: (214) 922-4142

 



 6 

 

 

6.8 Consent Required to Amend, Terminate or Waive. This Agreement may be amended
or terminated (other than pursuant to Section 4 above) and the observance of any
term hereof may be waived (either generally or in a particular instance and
either retroactively or prospectively) only by a written instrument executed by
(a) the Company; (b) the Key Holders holding a majority of the Shares then held
by the Key Holders; and (c) the Series D Majority. Notwithstanding the
foregoing;

 

(a) this Agreement may not be amended or terminated and the observance of any
term of this Agreement may not be waived with respect to any Investor or Key
Holder without the written consent of such Investor or Key Holder unless such
amendment, termination or waiver applies to all Investors or Key Holders, as the
case may be, in the same fashion; and

 

(b) any provision hereof may be waived by the waiving party on such party’s own
behalf, without the consent of any other party.

 

The Company shall give prompt written notice of any amendment, termination or
waiver hereunder to any party that did not consent in writing thereto. Any
amendment, termination or waiver effected in accordance with this Section 6.8
shall be binding on each party and all of such party’s successors and permitted
assigns, whether or not any such party, successor or assignee entered into or
approved such amendment, termination or waiver.

 

6.9 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default previously or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

6.10 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

 

 7 

 

 

6.11 Entire Agreement. This Agreement (including the Exhibits and Schedules),
the Series D Certificate of Designation, Bylaws and the other Transaction
Documents (as defined in the Series D Purchase Agreement) constitute the full
and entire understanding and agreement between the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties is expressly canceled. The
Agreement amends and restates the Prior Agreement in its entirety.

 

6.12 Legend on Share Certificates. Each certificate representing any Shares
issued after the date hereof the holder of which is a party to this Agreement
shall be endorsed by the Company with a legend reading substantially as follows:

 

“THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO A VOTING AGREEMENT, AS
MAY BE AMENDED FROM TIME TO TIME, (A COPY OF WHICH MAY BE OBTAINED UPON WRITTEN
REQUEST FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES THE
PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME
BOUND BY ALL THE PROVISIONS OF THAT VOTING AGREEMENT, INCLUDING CERTAIN
RESTRICTIONS ON TRANSFER AND OWNERSHIP SET FORTH THEREIN.”

 

The Company, by its execution of this Agreement, agrees that it will cause the
certificates evidencing the Shares issued after the date hereof to bear the
legend required by this Section 6.12 of this Agreement, and it shall supply,
free of charge, a copy of this Agreement to any holder of a certificate
evidencing Shares upon written request from such holder to the Company at its
principal office. The parties to this Agreement do hereby agree that the failure
to cause the certificates evidencing the Shares to bear the legend required by
this Section 6.12 herein and/or the failure of the Company to supply, free of
charge, a copy of this Agreement as provided hereunder shall not affect the
validity or enforcement of this Agreement.

 

6.13 Stock Splits, Stock Dividends, etc. In the event of any issuance of Shares
of the Company’s voting securities hereafter to any of the Stockholders
(including, without limitation, in connection with any stock split, stock
dividend, recapitalization, reorganization, or the like), such Shares shall
become subject to this Agreement and shall be endorsed with the legend set forth
in Section 6.12.

 

6.14 Manner of Voting. The voting of Shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.

 

6.15 Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder.

 

 8 

 

 

6.16 Dispute Resolution. The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts of the State of Florida located
in the County of Hillsborough and to the jurisdiction of the United States
District Courts for such county for the purpose of any suit, action or other
proceeding arising out of or based upon this Agreement, (b) agree not to
commence any suit, action or other proceeding arising out of or based upon this
Agreement except in such courts, and (c) hereby waive, and agree not to assert,
by way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that this
Agreement or the subject matter hereof may not be enforced in or by such court.

 

6.17 Costs of Enforcement. If any party to this Agreement seeks to enforce its
rights under this Agreement by legal proceedings, the non-prevailing party shall
pay all costs and expenses incurred by the prevailing party, including, without
limitation, all reasonable attorneys’ fees.

 

6.18 Aggregation of Stock. Stockholders may expressly agree that all Shares held
or acquired by a Stockholder and/or its Affiliates shall be aggregated together
for the purpose of determining the availability of any rights under this
Agreement, and that rights under this Agreement with respect to such Shares
shall be apportioned as among themselves in any manner they deem appropriate and
are expressly set forth in such agreement, which shall be in such form as the
Company may reasonably require.

 

[Signature Pages Follow]

 

 9 

 

 

H-CYTE, INC.

 

AMENDED AND RESTATED VOTING AGREEMENT

 

COMPANY’S SIGNATURE PAGE

 

The undersigned has executed this Amended and Restated Voting Agreement as of
the date first written above.

 

  H-CYTE, INC.,   a Nevada corporation         By: /s/ William E. Horne   Name: 
William E. Horne   Title: Chief Executive Officer

 

   

 

 

H-CYTE, INC.

 

AMENDED AND RESTATED VOTING AGREEMENT

 

STOCKHOLDER SIGNATURE PAGE

 

The undersigned has executed this Amended and Restated Voting Agreement as of
the date first written above.

 

 

FWHC HOLDINGS, LLC,

a Delaware limited liability company

      By: HOA Capital LLC,    

a Delaware limited liability company,

its manager

        By: /s/ J. Rex Farrior, III   Name:  J. Rex Farrior, III   Title:
Manager

 

   

 

 

H-CYTE, INC.

 

AMENDED AND RESTATED VOTING AGREEMENT

 

STOCKHOLDER SIGNATURE PAGE

 

The undersigned has executed this Amended and Restated Voting Agreement as of
the date first written above.

 

  RMS SHAREHOLDER, LLC,   a Delaware limited liability company         By: /s/
James St. Louis   Name:  James St. Louis   Title: CEO and Manager

 

   

 

 

H-CYTE, INC.

 

AMENDED AND RESTATED VOTING AGREEMENT

 

STOCKHOLDER SIGNATURE PAGE

 

The undersigned has executed this Amended and Restated Voting Agreement as of
the date first written above.

 

  SIGNATURE BLOCK FOR INDIVIDUALS:           NAME OF INVESTOR          
SIGNATURE OF INVESTOR       SIGNATURE BLOCK FOR ENTITIES:           NAME OF
INVESTOR       By:                      Name:      Title:  

 

   

 

 

SCHEDULE I

 

SERIES B INVESTORS

 

Name of Stockholder  Address Davd J Gregarek or Rebecca L Gregarek  71 Spyglass
Dr.
Littleton, CO 80123 GKG Investments, LLC  3333 W Bannock St. #875
Englewood, CO 80110 Gunslinger Capital Group, LLC  71 Spyglass Dr.
Littleton, CO 80123 Diamondrock LLC  715 N. Kilkea Dr.
Los Angeles, CA 90046 Matthew Hayden  240 Via Rancho
San Clemente, CA 92672 First Capital  5770 S Beech Ct.
Greenwood Village, CO 80121 NADG Investments, LLP  2851 John St, Suite 1,
Markham ON, 3R 5R7 Capital Invesments LLC  2 Deputy Minister Dr
Colts Neck, NJ 07722 Virginia Dadey  267 Atlantic Ave.
Palm Beach, FL 33480 Steve Gorlin  1234 Airport Rd, Suite 105
Destin, FL 32541

 

 

   

 

 

SCHEDULE II

 

SERIES D INVESTORS

 

Name of Stockholder  Address FWHC Holdings, LLC  1306 W Kennedy Blvd
Tampa, FL 33606
Attn: Manager

 

   

 

 

SCHEDULE III

 

KEY HOLDERS

 



Name of Stockholder   Address RMS Shareholder, LLC   201 E Kennedy Blvd, Ste 700
Tampa, FL 33602 WPE Kids Partners, L.P.   500 N. Akard Street, Ste 1500
Dallas, TX 75201
Attn: William P. Esping Steven Harper   4311 West Robin Lane
Tampa, FL 33609 DB-BZ, LLC   15436 North Florida Avenue, Ste 200
Tampa, FL 33613
Attn: Ed DeBartolo William Horne   201 E. Kennedy Blvd, Suite 700
Tampa, Florida 33602 Blue Zone Med LLC   1511 N West Shore Blvd, Ste 750
Tampa, FL 33607
Attn: Christopher Sullivan

 



   

 

 

EXHIBIT A

 

ADOPTION AGREEMENT

 

This Adoption Agreement (“Adoption Agreement”) is executed on
___________________, 20__, by the undersigned (the “Transferee”) pursuant to the
terms of that certain Amended and Restated Voting Agreement dated as of November
___, 2019 (the “Agreement”), by and among the Company and certain of its
Stockholders, as such Agreement may be amended or amended and restated
hereafter. Capitalized terms used but not defined in this Adoption Agreement
shall have the respective meanings ascribed to such terms in the Agreement. By
the execution of this Adoption Agreement, the Transferee agrees as follows.

 

1.1 Acknowledgement. Transferee acknowledges that Transferee is acquiring
certain shares of the capital stock of the Company (the “Stock”) [or options,
warrants or other rights to purchase such Stock (the “Options”)], for one of the
following reasons (Check the correct box):

 

  [  ] as a transferee of Shares from a party in such party’s capacity as an
“Investor” bound by the Agreement, and after such transfer, Transferee shall be
considered an “Investor” and a “Stockholder” for all purposes of the Agreement.
        [  ] as a transferee of Shares from a party in such party’s capacity as
a “Key Holder” bound by the Agreement, and after such transfer, Transferee shall
be considered a “Key Holder” and a “Stockholder” for all purposes of the
Agreement.         [  ] as a new Investor in accordance with Section 5.1(a) of
the Agreement, in which case Transferee will be an “Investor” and a
“Stockholder” for all purposes of the Agreement.         [  ] in accordance with
Section 5.1(b) of the Agreement, as a new party who is not a new Investor, in
which case Transferee will be a “Stockholder” for all purposes of the Agreement.

 

1.2 Agreement. Transferee hereby (a) agrees that the Stock, and any other shares
of capital stock or securities required by the Agreement to be bound thereby,
shall be bound by and subject to the terms of the Agreement and (b) adopts the
Agreement with the same force and effect as if Transferee were originally a
party thereto.

 

1.3 Notice. Any notice required or permitted by the Agreement shall be given to
Transferee at the address listed below Transferee’s signature.

 

TRANSFEREE:   ACCEPTED AND AGREED:           By:                   H-CYTE, INC.
Name and Title of Signatory                 Address:      By:                  
            Title:  

 

   

 

 